Citation Nr: 1105812	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  99-08 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

1.  Entitlement to compensation pursuant to Title 38 United 
States Code, Section 1151, for disability due to medical or 
surgical treatment by the Department of Veterans Affairs.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 2, 1969, to 
January 12, 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New York, New York.  

The issue was the subject of a Board remand for further 
development in May 2001.  In August 2004, the Board denied the 
Veteran's claim.  He appealed to the United States Court of 
Appeals for Veterans Claims (CAVC or Court).  In a September 2006 
Order, the Board's August 2004 decision was vacated, and the 
Veteran's claim was remanded for compliance with the development 
requested in the Board's 2001 remand.  In August 2008, the Board 
remanded the claim for additional development, to include the 
obtainment of additional treatment records, if possible, and for 
contemporaneous examinations.  The claim has now been returned to 
the Board for further appellate consideration.  

Issue number 2 has been raised by the Veteran, and a rating 
action on the matter was accomplished in September 2009.  He has 
disagreed with that action and the matter is remanded to the RO 
through the Appeals Management Center as is set forth at the end 
of this document.  It is noted that the appellant has had a 
hearing before the undersigned on the issue decided herein.  He 
has, apparently requested a hearing concerning the knee issue.  
That will be addressed in the Remand section.


FINDINGS OF FACT

1.  Records reveal that the Veteran underwent an augmentation 
genioplasty for what was classified as a major anomaly of the 
jaw; a prosthetic device was implanted to stabilize his full 
lower denture.  Records of this 1984 surgery are unavailable.

2.  That implant was found to have failed in 1994.  There were 
symptoms for two weeks and the device was removed.

3.  There is no competent evidence that the Veteran manifests any 
disability caused by or related to VA medical or surgical 
treatment for his jaw.  


CONCLUSION OF LAW

The criteria for compensation pursuant to Title 38 United States 
Code, Section 1151, for disability due to medical or surgical 
treatment by the Department of Veterans Affairs have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.358, 
3.800 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all duty to assist and duty to 
notify provisions pursuant to the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5100, 5103A, 5126, and as amended, §§ 
5102, 5103, 5106, 5107 (West 2002), and the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) are 
satisfied as to the claim at issue.

In this regard the Board notes that, while it is clear that 38 
U.S.C.A. § 5103(a) requires notice to the Claimant of required 
information and evidence to substantiate a claim prior to an 
agency of original jurisdiction (AOJ) adjudication, a question 
remains as to what notice provisions are required for claims 
adjudicated prior to November 2000, when the VCAA was enacted.  
The United States Court of Appeals for Veteran Claims (CAVC) 
recently spoke to this issue in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Court specifically recognized that an AOJ 
did not err in failing to provide 38 U.S.C.A. § 5103(a) notice in 
a case that was before it on appeal since it was not mandated at 
the time of the initial adjudication in January 1997.  Pelegrini, 
supra.  The Court further noted that "it is the Board's 
responsibility to include in its statement of reasons or bases an 
'adequate' discussion of the duty to notify."  The Board must 
also specify whether the duty was met, and if so, how it was 
satisfied.  Id, citing Charles v. Principi, 16 Vet. App. 370, 374 
(2002), and 38 U.S.C.A. § 7104(d)(1) (2002).

In the instant case, the Veteran filed his claim in January 1996, 
and the claim was initially adjudicated in April 1997, prior to 
the November 2000 enactment of the VCAA.  However, although this 
appeal was perfected to the Board, the Board remanded it in May 
2001.  In May 2001, the AOJ wrote to the Veteran in compliance 
with the VCAA, and addressed the information or evidence required 
to allow the benefits he was seeking.  In addition, the May 2001 
letter advised the Veteran of the evidence VA was responsible for 
obtaining and notified him of the information that was needed 
from him to allow his compensation claim.  Moreover, an 
additional VCAA letter was provided to the Veteran in October 
2008.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2009).

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective date, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
because the Veteran's claim will be denied, these questions are 
not now before the Board.  Consequently, a remand of the question 
is not necessary.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Moreover, the Board finds that "the Appellant [was] provided the 
content- complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does not 
find that the absence of Dingess notification requires remand to 
the RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Further, in compliance with the VCAA, numerous attempts have been 
made to obtain all pertinent treatment records, whether private 
or VA.  And, VA examinations regarding the claim at issue were 
conducted in 2003 and again in 2009 and medical opinions were 
obtained, and a supplemental statement of the case (SSOC) was 
issued in July 2010.  The SSOC explained the reasons for the 
AOJ's decision and identified the evidence necessary to allow the 
Veteran's claim.  There is no indication that there is additional 
information available that would lead to a different outcome in 
this appeal.  Therefore, no further assistance to the Veteran is 
required to comply with duty to assist him.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Attempts 
to obtain the records of the 1984 surgery were unsuccessful as 
those records could not be found.  Records from 1974 to the 
1990's have been added to the other records on file, but none 
contain the 1984 surgery reports.

Entitlement to compensation pursuant to Title 38 United States 
Code, Section 1151, for disability due to medical or surgical 
treatment by the 
Department of Veterans Affairs

Title 38, United States Code, § 1151 provides, in pertinent part, 
that when a Veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason of 
VA hospital, medical or surgical treatment, compensation shall be 
awarded in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151 (West 1991).

The Board notes that although 38 U.S.C.A. § 1151 was revised by 
Congress, effective October 1, 1997, the VA General Counsel has 
determined that all claims for benefits under 38 U.S.C. §1151 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that date. 
VAOPGCPREC Prec. Op. No. 40-97 (1997).  Therefore, as this claim 
was in appellate status prior to the amendments, it will be 
reviewed according to the statute in effect at that time.

Applicable regulations provide that, in determining whether 
additional disability exists, the Veteran's physical condition 
immediately prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  As applied to 
medical or surgical treatment, the physical condition prior to 
the disease or injury will be the condition, which the specific 
medical or surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1).

Compensation will not be payable under 38 U.S.C.A. § 1151 for the 
continuance or natural progress of disease or injuries for which 
the medical or surgical treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

In determining whether such additional disability resulted from a 
disease or an injury or an aggravation of an existing disease or 
injury suffered as a result of medical or surgical treatment, the 
following considerations will govern: (1) It will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing disease 
or injury and not merely coincidental therewith.  (2) The mere 
fact that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an existing 
disease or injury suffered as the result of medical or surgical 
treatment.  38 C.F.R. § 3.358(c).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the Veteran or, in appropriate 
cases, the Veteran's representative.  "Necessary consequences" 
are those, which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the time 
consent was given whether that treatment would, in fact, be 
administered.  38 C.F.R. § 3.358(c)(3).

Factual Background

The Veteran contends that he fell into a ditch during basic 
training and fractured his nose and jaw.  He maintains that the 
fractures were never repaired.  He further asserts that the oral 
surgery performed in 1984 was to repair his fractured jaw and 
resulted in headaches, eye problems, earaches, and concentration 
and memory problems.  He reports that he did not even know that 
he had an implant when he began to have headaches.  He contends 
that his current headaches and other cognitive problems are the 
result of the surgical implant.  

The Veteran's service treatment records (STRs) are completely 
devoid of references, complaints or clinical findings with 
respect to a fall or an injury to his nose or jaw.  The records 
do reflect the Veteran's report of history of a fractured skull 
as a child.  He stated that a bus hit him when he was 4 years 
old.  The Veteran's separation examination report of December 
1969 reflects the examiner's statement that the Veteran had not 
experienced any "significant illness or injury" since his 
induction in July of 1969.  The report of medical history also 
indicated that the Veteran had been evaluated by the Mental 
Hygiene Division approximately a week earlier, and had been 
recommended for administrative separation.  The examiner reported 
no evidence of psychiatric disorder warranting action under Air 
Force Manual (AFM 35-4).  On both entrance and separation 
examination histories he reported pre-service treatment for his 
teeth.

The Veteran filed a claim for a head injury in 1970, alleging 
that he fell during service and experienced memory loss and 
dizziness as a result.  His claim was denied as there was no 
evidence in his STRs of any fall or injury.

Records from the Bronx VAMC show that the Veteran had a septo-
rhinoplasty in September 1973 due to a naso-septo deformity.  
There was no reference to previous injury or fracture.  In August 
1974, the Veteran was admitted to the Bronx VAMC with complaints 
of nasal obstruction on the left.  The hospital notes indicate 
that the Veteran's surgery of 11 months earlier had not 
alleviated his difficulty breathing.  He was scheduled for a 
rhinoplasty to remedy a deviated nasal septum. His preoperative 
dental X-rays and clinical evaluation reflected the VA dentist's 
findings of incipient and generalized periodontitis with an 
"unserviceable" complete upper denture and a "serviceable" 
partial lower denture."  The Veteran was discharged 5 days after 
his surgery with a discharge diagnosis of deviated septum with 
septal reconstruction.

VA records also reflect that in January 1982, the Veteran sought 
treatment for an alcohol problem.  He was admitted to the 
Montrose VAMC in February 1982 with a diagnosis of alcohol abuse.  
He was then referred for an oral maxillofacial evaluation after 
complaining of a toothache.  He was treated extensively for 
general dental caries and root canals through March 1983, and in 
addition to having an existing full upper denture relined, he was 
fitted for a partial lower denture.  VAMC clinical notes from 
January 1983 indicate that the Veteran's new partial lower 
denture was satisfactory.  In March 1983, he appeared for a 
follow-up visit and the dentist noted no sore spots on the 
partial lower denture.  The case was closed as complete after the 
Veteran was instructed in oral hygiene.

The Bronx VAMC medical records of the Veteran's August 1984 oral 
surgery are not available.  However, the Chief of Health 
Information at the hospital was able to obtain confirmation of 
the Veteran's admission and treatment for a major anomaly of the 
jaw.  The records reflect an augmentation genioplasty on August 
27, 1984, with discharge on September 3, 1984.  There is no 
indication of complication or other than routine recovery.  In 
December 1984, the Veteran was again admitted to the Bronx VAMC 
for a work-up for organic brain syndrome.  He was being evaluated 
for right-sided temporal headaches and had failed a trial of 
Tegretol.  Computerized tomography (CT) scans showed 
encephalomalacia of the left occipital and parietal regions.  The 
VA physician stated that the headaches appeared to be vascular in 
origin as the Veteran had responded to a different medication.  
Subsequent VA and private medical records show no complaints or 
clinical findings with regard to the Veteran's jaw until October 
1994.

Private medical records show that in October 1994 a dentist 
referred the Veteran to the VA oral maxillofacial clinic for 
evaluation.  The dentist noted that the Veteran had a jaw implant 
about 10 years earlier for the lower alveolar ridge to stabilize 
a full lower denture, and it appeared to be coming out.  In March 
2004, the Veteran submitted a statement of the same date from the 
dentist who referred him for the oral surgery.  The dentist did 
not provide a date for the referral but he stated that the 
Veteran's treatment was beyond his scope as a general 
practitioner, so he referred the Veteran to an oral surgeon for 
evaluation.  The October 1994 VA pathology report reflects a 
clinical history of painful lower jaw with "no symptoms until 
last week." A portion of the prosthesis was protruding from 
gingival tissue. The preoperative diagnosis was "failed implant." 
The postoperative microscopic examination and diagnosis showed a 
plastic chin implant with fragments of granulation tissue and 
inflammatory exudates rich in neutrophils. There was no reference 
or indication of other than natural causes for the failure.

A December 1995 statement from the Chief of Oral and 
Maxillofacial surgery at the Bronx VAMC indicated that he saw the 
Veteran on October 13, 1994, for complaints of acute pain in his 
anterior mandible. The Veteran reported that it felt as if 
something was coming out.  The oral surgeon noted the Veteran's 
history of reconstructive jaw surgery 10 years earlier at the 
Bronx VAMC. His examination of the Veteran found an apparent old 
implant prosthesis protruding through the oral mucosa into the 
mandibular labial vestibule.  The VA surgeon noted no other 
pathology.  He wrote that, after "appropriate discussion of 
treatment with [the Veteran] . . . the implant was removed 
without complication under local anesthesia. He tolerated the 
procedure well, and left the department in good condition." The 
Veteran was examined at a follow-up appointment on October 18, 
1994, and he was found to be without complaints and healing well. 
He was released from care of the surgical department on that 
date.

In December 1984, a VA neurological evaluation reflects a 
diagnosis of encephalomalacia of the left occipital with vascular 
headaches.  Also, he was treated for depression and muscle 
contraction headaches in February 1987, and for major depression 
and tension headaches with facial spasms in July 1987.  From 
February to April 1988 the Veteran was treated as a VA outpatient 
for chronic headaches without reference to a surgical or medical 
treatment etiology.

Private medical records from St. Vincent's Hospital show a 
September 1990 admission for complaints of headaches since an 
alleged traumatic fall during service in 1970.  The Veteran's 
discharge diagnosis was reported as an organic mood disorder and 
generalized anxiety disorder. He was also diagnosed as having 
chronic headaches and trigeminal neuralgia.  A May 1992 private 
medical record from an organization servicing disabled people 
shows that the Veteran reported severe chronic headaches since a 
fall during service in 1970.  He was noted to have increased 
migraines since his move to independent living.

The Veteran had an optometry evaluation in October 1993 and again 
in March 1994 at the State University of New York Ocular Disease 
clinic.  He reported having headaches since 1986.  The doctor 
found a visual field defect compatible with occipital 
encephalomalacia as described in a June 1993 cerebral CT report.  
The doctor's opinion was that the condition was most likely 
secondary to the closed head injury craniotomy performed when the 
Veteran was a child.

In 1995, the Veteran was referred for a neuropsychiatric 
evaluation at Mount Sinai Hospital to determine his level of 
cognitive functioning 46 years post traumatic brain injury.  The 
Veteran's report of history included the skull fracture as a 
child.  He was noted to be status post left occipital craniotomy.  
He had no memory of the accident but reported further head trauma 
in 1971 subsequent to a fall during service.  He also reported 
that he fractured his nose and jaw in 1987 when he fell down 
subway stairs.  He further reported a head injury in 1992 when he 
slipped and fell on the ice.  The psychologist deferred complete 
testing.  He noted that the Veteran's report of history was 
sketchy and incomplete with significant omissions.  Because of 
the Veteran's behavior and concurrent thought disorder, the 
testing was deferred until a psychiatric evaluation could be 
completed and medication administered.  The psychologist's 
preliminary testing was congruent with earlier testing in 1992 
which suggested significant cognitive deficits in a number of 
areas to include conceptual thinking and executive functioning.

In May and June 2003, VA sought a medical opinion to determine 
whether the Veteran's jaw implant in 1984, and removal in 1994, 
caused his reported headaches, appetite loss, sleep disorder, 
memory loss, eye disorder, and ear disorder.  The VA physician 
reported that while there was no evidence that the Veteran 
sustained a fall during service, even if he did, it was unlikely 
that such severe trauma resulting in a broken nose and broken jaw 
would go unremarked.  He would have had interference with his 
speech, mastication, and possibly airway patency.  Tooth loss was 
also likely in such trauma.  The physician noted that the August 
1984 report of augmentation genioplasty for major anomalies of 
the jaw made no mention of any fracture.  Moreover, the implant 
was removed in 1994 under local anesthesia after one week of 
symptoms.  He noted that the Veteran's eye disorder was 
attributed to the childhood head injury and craniotomy.  He also 
noted that the Veteran had ear surgery in August 1973.

The VA physician's June 2003 opinion noted that the Veteran's 
reported headaches began in 1970.  He concluded that since the 
headache syndrome began many years prior to the implant surgery, 
it could not have been caused by such surgery.  He found the 
appetite loss to be a central nervous system alteration not 
attributable to surgery.  There were no sleep studies to review 
and the VA physician could not offer an opinion as to a sleep 
disorder.  He also noted that the Veteran should be afforded a 
comprehensive neuropsychological evaluation to determine whether 
there was a progressive dementing disorder or a fixed deficit.  
He again noted that the Veteran's eye disorder had been diagnosed 
as a right mononymous hemianopia as a sequela of a skull fracture 
in early childhood.  The Veteran also underwent ear surgery in 
August 1973, more than 10 years prior to the jaw implant.  There 
is no evidence linking any of the above conditions to the 
Veteran's implant surgery.

The Veteran was also afforded a VA neuropsychological examination 
in July 2003.  The VA examiner noted the Veteran's history as 
reported in previous evaluations and also interviewed the Veteran 
who reported that he broke his nose and jaw in a 1987 fall down 
subway stairs.  He also reported dislodging his jaw implant after 
a fall on the ice, but was unsure of the year.  The examiner 
reported that the Veteran was pleasant and cooperative throughout 
the evaluation.  His thought process was highly tangential and 
repetitive.  He made a number of errors in word usage and in his 
spontaneous speech.  He had difficulty providing information 
about his history, especially with respect to dates regarding the 
jaw implant.  His information and history were contradictory and 
confusing.  The VA psychologist found that the Veteran had a 
memory impairment and sleep disturbance that were likely related 
to etiologies other than the jaw implant.  The psychologist found 
that the Veteran had a demonstrable memory impairment but could 
not determine the course of the impairment given that his 1995 
evaluation was never completed.  However, the VA psychologist 
also reported that, as a memory expert, she found nothing to 
suggest that the insertion or extraction of a jaw implant would 
have any impact on memory in the absence of any untoward event.

With respect to sleep disturbance, the psychologist referenced a 
hospital admission from 1979 indicating nightmares and a 
documented sleep disturbance clearly predating any jaw surgery.  
She also noted the 1982 yearlong admission for alcohol 
rehabilitation with a documented insomnia and anxiety.  She also 
indicated that many of the Veteran's other psychiatric diagnoses 
are also associated with sleep disturbance.

During the Veteran's June 1999 RO hearing, he testified that he 
fell in ditch during service.  It was about 5 o'clock in the 
evening, and he was on his way to the dining hall.  He stated 
that he "was told to go to eat and what happened was I went to 
eat and I broke my nose and my jaw.  So it was never fixed."  He 
was stationed in Texas at Laughlin Air Force Base, it was his 
first 2 weeks of basic training.  He testified that he was 
examined after the fall but his nose and jaw weren't evaluated.  
He was given medication and told to return to the barracks.  He 
reported that he was lying in the ditch for perhaps 2 hours and 
the impact broke his nose and jaw.  The Veteran testified that he 
did not have X-rays at the time but was told later at the 
Kingsbridge (Bronx) VAMC that his nose was broken.

He reported speaking German or Austrian with the VA doctor who 
did his surgery.  The doctor asked him how he broke his nose and 
he reported that he fell during service.  The doctor also told 
him he would fix his nose and then his jaw.  He reported that he 
returned to the hospital after his nose surgery for the jaw 
implant.  He testified that the implant surgery (augmentation 
genioplasty) was performed in August 1984, and as a result his 
long and short term memory was affected.  He testified that could 
remember some things since the implant was removed but he has 
many things that are blank.  The Veteran also testified that the 
implant caused an earache and affected his whole left side.  He 
reportedly saw an ear, nose and throat doctor who said there was 
nothing wrong with his ear.

In response to the hearing officer's question regarding how the 
implant affected him, the Veteran stated that the implant 
"deformed his whole face on the left side."  He also introduced 
photographs to the hearing officer, which do not reflect any 
obvious deformity or defect.  The Veteran further testified that 
he didn't even know he had an implant for 15 years but that while 
he was attending school in Kansas, he had an increase in 
headaches and started to sweat.  He stated that the implant made 
him sick while he was attending school in Kansas and prevented 
him from studying and concentrating.  He could not memorize 
anything he was doing, and had trouble eating, and became very 
nervous.  He testified that all his problems were related to the 
jaw implant.

The Veteran testified that he last worked in 1990 for the Census 
Department.  He reported that he had tried to complete his 
education for the past 15 years, but was unsuccessful.  He was a 
waiter prior to the implant surgery and had no problem working.  
His ambition was to finish college, but the implant "affected me 
in ways I couldn't accomplish anything."  He testified that he 
had to start life all over again, and reported that he was in 
receipt of Supplemental Security Income and Social Security 
Disability income.

The Veteran also appeared for a Board hearing in February 2004, 
but, as noted previously, the tape recording was inaudible.  
Testimony before the undersigned, however, was essentially 
similar to that described above.  The Veteran chose not to have 
another hearing and requested a decision on the evidence of 
record.  He subsequently submitted a letter from the Mount Sinai 
School of Medicine, Department of Rehabilitation, requesting his 
participation in a study involving individuals with a traumatic 
brain injury.  The Veteran waived of initial AOJ review of this 
evidence pursuant to 38 C.F.R. § 20.1304 (2009).  However, the 
letter is pertinent to the issue at hand only to confirm the 
Veteran's traumatic brain injury and does not offer any 
supporting evidence to show a link to the jaw implant.

As requested in the Board's August 2008 remand decision, 
additional attempts were made to obtain pertinent treatment 
records regarding the Veteran's surgical and follow-up treatment 
in 1984, as well as all VA facility records since 1975.  
Subsequently, VA records were added to the file, but all 
treatment records appear to be duplicates of previously submitted 
records.  Records not previously of record essentially pertain to 
the Veteran's right knee.  

The Veteran underwent psychiatric, neurological, and eye 
examinations in early 2009.  The examiner who conducted the 
psychiatric examination noted that he reviewed the claims file.  
He noted that his report would only comment on symptoms related 
to psychological disturbance and would defer medical symptoms to 
another examiner.  He opined that the Veteran had a long-standing 
anxiety disorder.  The neurological evaluation report reflects 
that the Veteran had a history of a silicone chin implant in 1994 
with subsequent onset of headaches.  The examiner stated that 
these headaches were temporarily related to the silicone implant 
but had now resolved completely.  He opined that the Veteran had 
memory loss, possibly secondary to sleep apnea and chronic oxygen 
deprivation.  Sleep apnea was noted by history, beginning status 
post the implant and continuing to the current date, as related 
by the Veteran.  Blepharospasm in the right eye was also noted.  
The neurological examiner stated that there was no evidence of 
any memory deficit, sleep apnea, or blepharospasm as being a 
complication of his silicone implants.  The Veteran failed to 
show for a sleep study consultation in February 2009.  

Analysis

Despite the Veteran's assertions, the evidence of record does not 
support a finding that he is entitled to compensation for 
disability as a result of VA medical or surgical treatment.  The 
pertinent medical records, both VA and private, which cover the 
period from 1972 to 2009, show multiple and various evaluations 
related to complaints of headaches, with a variety of diagnoses 
from vascular in origin to migraine.  Significantly, there is no 
competent evidence to establish a relationship between the 
headaches and the genioplasty or the removal of the implant.  
Indeed, the available records show rather that the genioplasty 
was a procedure to stabilize the Veteran's lower denture and was 
effective until a week or so prior to the surgical removal in 
1994.  There is no evidence of continuing disability after the 
implant removal.

Notwithstanding the Veteran's divergent reports of history 
regarding his disabilities, the multiple volume claims file has 
extensive medical evidence of his head injury in childhood and 
accompanying cognitive and visual deficits.  While the actual 
surgical record of the 1984 genioplasty is not available, the 
otherwise comprehensive medical records clearly establish that 
the Veteran's alleged disabilities are attributable to other 
causes.  He has consistently reported headaches since the early 
1980's, but the date of onset is unclear.  He reported that they 
began in 1970, 1971, and in 1986, subsequent to the implant 
surgery.  Although there is no definitive etiology identified for 
the headaches, there has never been any medical evidence relating 
the headaches to the surgical treatment in 1984 or 1994.

Moreover, according to the VA physician's opinion in 2003, the 
Veteran's reported appetite loss is considered to be a central 
nervous system alteration and his sleep disorder is attributable 
to any one of his psychiatric diagnoses.  The memory loss 
etiology is unclear but in the VA neuropsychologist's opinion, it 
is not related to the jaw implant.  Likewise there is no medical 
evidence showing an eye disorder to include right blepharospasm, 
is related to VA medical or surgical treatment.  The opinion of 
the VA physicians is that the eye disorder was clearly caused by 
the traumatic brain injury.  Several of these opinions were 
corroborated by the recent VA neurological examination report in 
2009 when the examiner stated that he was unaware of 
blepharospasm, memory deficit, or sleep apnea, as a complication 
of silicone implants.  

In summary, the Board concludes that there is no medical evidence 
to show that the Veteran has sustained any disability as the 
result of VA medical or surgical treatment to his jaw.  There 
simply is no medical evidence of any complications related to the 
1984 genioplasty, and no medical evidence of complaints, clinical 
findings or symptomatology associated with the implant until a 
week prior to the implant removal in 1994.  The postoperative 
report of the implant removal shows only that the implant was 
protruding into the Veteran's mouth, with no other pathology 
noted.  There simply is no basis in fact to establish a viable 
link between the Veteran's surgical implant and subsequent 
medical treatment and his alleged disabilities.

The Board notes the Veteran's testimony and written statements 
alleging that his headaches and cognitive problems, as well as 
sleep problems, ear problems, and appetite loss are the result of 
the dental implant.  However, while the Veteran may report 
symptoms he perceives to be manifestations of his surgical 
treatment, the question of whether a there is a medically 
diagnosed disability that is related to or the result of the 
surgery is one that must be made by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to compensation for disability 
due to medical or surgical treatment by the Department of 
Veterans Affairs.  Moreover, in reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as there is 
no proximate balance of positive and negative evidence with 
respect to any material issue, there is no reasonable doubt to be 
resolved in the Veteran's favor.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation pursuant to Title 38 United States 
Code, Section 1151, for disability due to medical treatment by 
the Department of Veterans Affairs is denied.  


REMAND

As noted in the Introduction section above, appellant has raised 
the issue of whether there is new and material evidence has been 
received to reopen a claim for entitlement to service connection 
for a right knee disorder.  This matter was denied in a September 
2009 rating action and the record before the Board indicates that 
there was timely disagreement with that action.

In such instances, the Court has directed that the appeals 
process has begun and the matter has to be remanded to the 
AMC/RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As noted above, appellant has indicated that he would like a 
hearing as to this issue.  The type of hearing can be determined 
as part of the development process.  In addition additional 
evidence has been received at the Board concerning the knee 
issue, without a waiver of RO review.  That material is included 
for initial RO review.

In view of the foregoing, this issue is REMANDED for the 
following actions:

The AMC/RO should review the claim, to 
include the new evidence.  If the claim 
cannot be allowed, the AMC/RO should 
provide the appellant with a statement of 
the case on issue number 2 on the title 
page.  Appellant should be notified that 
to complete the appeal as to this issue, 
he will need to submit a timely 
substantive appeal.  Failure to do so will 
result in the closing of the appeal at the 
RO.  IF HE SUBMITS A TIMELY APPEAL, HE 
SHOULD BE AFFORDED AN OPPORTUNITY TO HAVE 
A HEARING OF THE TYPE HE DESIRES.  This 
option will lapse if a timely substantive 
appeal is not submitted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


